DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “presentation based on one or more interesting portions of the first live content” in claims 1, 12, and 17, is a relative term which renders the claim indefinite. The level and degree of interest and disinterest varies from one person to another reducing the significance of content, therefore the limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of invention. Appropriate corrections are required. 
Dependent claims 2-11, 13-15 and 18-20 are rejected to as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. \
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Avello (US pub, 2006/0059535) hereinafter as “Avello”
Referring to claims 1, 12 Avello teaches a method comprising: 
identifying, by a processing device (Avello para [022], multimedia device 20 as processing device), a first particular content item included in a content stream (Fig 4, items 51 para [040], any live broadcast in the playlist can be scanned…);
determining, by the processing device, a first live content item for presentation based on one or more interesting portions of the first live content item (para [041], determining whether an item of live content of the desired genre is near a beginning of its being played), 
wherein the one or more interesting portions of the first live content item are identified based on one or more content selection criteria (para [041], selection is made based on controlling & defining predetermined time criteria), and wherein a first interesting portion of the one or more interesting portions of the first live content item comprises a start time of the first interesting portion (Avello: para [035]. Start time and end times of at least the song presently being played); and
causing, by the processing device, the first live content item to be presented by a client device at the start time of the first interesting portion during playback of the first particular content item (Fig. 4, item 47, para [041], playlist rotated within “acceptable predetermined time”).
Referring to claim 2, Avello teaches the method of claim 1, further comprising:
scheduling, by the processing device, a second particular content item to be included in the content stream as a next content item to be presented after the first particular content item in response to a determination that an estimated end time of the first particular content item is to occur outside of a time duration of the first live content item (See paragraph [041], when there is no live material that meets criteria for presenting next recorded item in a playlist using “another acceptable predetermined time”).
Referring to claim 3, Avello teaches the method of claim 1, further comprising: scheduling, by the processing device, a second live content item to be included in the content stream as a next content item to be presented after an end time of the first interesting portion of the first live content item in response to a determination that the end time of the first interesting portion of the first live content item is to occur within a pre- defined range of time before a start time of a second interesting portion of the second live content item (see paragraphs [014] & [037]).
Referring to claim 4, Avello teaches the method of claim 3, further comprising: scheduling, by the processing device, a third live content item to be included in the content stream as the next content item to be presented after an end time of the second interesting portion of the second live content item in response to a determination that the end time of the second interesting portion of the second live content item is to occur within a start time of a third interesting portion of the third live content item ([036]-[040] controller scheduling content by comparing start time of next item of live audio or video content).
Referring to claim 5, Avello teaches the method of claim 4, wherein the third live content item is the first live content item (see paragraphs [024], [033-036]).
Referring to claim 6, Avello teaches the method of claim 1, further comprising: scheduling, by the processing device, the first live content item to be included in the content stream as a next content item to be presented after the first particular content item in response to a determination that an estimated end time of the first particular content item is to occur within a pre-determined amount of time before a time duration of the first live content item (see paragraph [036], controller scheduling content by comparing start time of next item of live audio or video content); and
causing, by the processing device, a countdown to be displayed by a client device, the countdown indicating an amount of time remaining before the first live content item is to be presented by the client device (see para ([041] – [044], see Fig. 2, CD player has count down indicating acceptable predetermined time).
Referring to claim 7, Avello teaches the method of claim 1, wherein the one or more content selection criteria comprises one or more of a user search query, a user watch history, a social annotation, recently watched content, a popularity indicator, a content channel associated with currently viewed content, or a user affinity for a content source (see paragraph [040], defining desired genre identifying …live content of that desired genre where broadcasted programs include annotations indication e.g. genre).
Referring to claim 8, Avello teaches the method of claim 1, wherein identifying the first interesting portion of the first live content item comprises identifying the first interesting portion based on an annotation associated with the first live content item (see paragraph [040], defining desired genre identifying …live content of that desired genre where broadcasted programs include annotations indication e.g. genre).
Referring to claim 9, Avello teaches the method of claim 1, wherein identifying the first interesting portion of the first live content item comprises: transmitting, to a content server, a request for confirmation that an estimated end time of the first particular content item is to occur within a time duration of the first interesting portion of the first live content item; and receiving confirmation from the content server (see paragraph [035]).
Referring to claim 10, Avello teaches the method of claim 1, further comprising: computing an estimated end time of the first particular content item based on one or more of a user input received by client device requesting advancement of content items in the content stream, estimated end times of one or more content items in the content stream scheduled before the first particular content item, viewer history of the first particular content item, or an annotation associated with the first particular content item.
Referring to claim 11, Avello teaches the method of claim 1, wherein the first particular content item is currently being presented for display by a client device or is scheduled to be presented for display by the client device (Fig. 2, see paragraphs [029] playing the content item by the client device).
Referring to claim 13, Avello teaches the non-transitory machine-readable medium of claim 12, wherein the instructions further cause the processing device to: schedule a second live content item to be included in the content stream as a next content item to be presented after an end time of the first interesting portion of the first live content item in response to a determination that the end time of the first interesting portion of the first live content item is to occur within a pre-defined range of time before a start time of a second interesting portion of the second live content item (see paragraphs [014] & [037]).
Referring to claim 14, Avello teaches the non-transitory machine-readable medium of claim 13, wherein the instructions further cause the processing device to: schedule a third live content item to be included in the content stream as the next content item to be presented after an end time of the second interesting portion of the second live content item in response to a determination that the end time of the second interesting portion of the second live content item is to occur within a start time of a third interesting portion of the third live content item ([036]-[040] controller scheduling content by comparing start time of next item of live audio or video content).
Referring to claim 15, Avello teaches the non-transitory machine-readable medium of claim 14, wherein the third live content item is the first live content item (see paragraphs [024], [033-036]).
Referring to claim 16, Avello teaches the non-transitory machine-readable medium of claim 12, wherein the instructions further cause the processing device to: schedule the first live content item to be included in the content stream as a next content item to be presented after the first particular content item in response to a determination that an estimated end time of the first particular content item is to occur within a pre-determined amount of time before a time duration of the first live content item (see paragraph [036], controller scheduling content by comparing start time of next item of live audio or video content); and cause a countdown to be displayed by a client device, the countdown indicating an amount of time remaining before the first live content item is to be presented by the client device (see para ([041] – [044], see Fig. 2, CD player has count down indicating acceptable predetermined time).
Referring to claim 17, Avello teaches a system (Avello para [022], multimedia device) comprising: a memory (see para [032]); and a processing device communicatively coupled to the memory (see para [033]), wherein the processing device is to: identify a first particular content item included in a content stream (Avello: Fig 4, items 51 paragraph [040], any live broadcast in the playlist can be scanned…); 
determine a first live content item for presentation based on one or more interesting portions of the first live content item (para [041], determining whether an item of live content of the desired genre is near a beginning of its being played), 
wherein the one or more interesting portions of the first live content item are identified based on one or more content selection criteria (para [041], selection is made based on controlling & defining predetermined time criteria), and wherein a first interesting portion of the one or more interesting portions of the first live content item comprises a start time of the first interesting portion (Avello: para [035]. Start time and end times of at least the song presently being played); and 
cause the first live content item to be presented by a client device at the start time of the first interesting portion during playback of the first particular content item (Fig. 4, item 47, para [041], playlist rotated within “acceptable predetermined time”).
Referring to claim 18, Avello teaches the system of claim 17, wherein the processing device 1s further to: schedule a second live content item to be included in the content stream as a next content item to be presented after an end time of the first interesting portion of the first live content item in response to a determination that the end time of the first interesting portion of the first live content item is to occur within a pre-defined range of time before a start time of a second interesting portion of the second live content item (see paragraphs [014] & [037]).
Referring to claim 19, Avello teaches the system of claim 18, wherein the processing device is further to: schedule a third live content item to be included in the content stream as the next content item to be presented after an end time of the second interesting portion of the second live content item in response to a determination that the end time of the second interesting portion of the second live content item is to occur within a start time of a third interesting portion of the third live content item (paragraphs [036]-[040] controller scheduling content by comparing start time of next item of live audio or video content).
Referring to claim 20, Avello teaches the system of claim 19, wherein the third live content item is the first live content item (see paragraphs [024], [033-036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454